Exhibit 10.3 EXECUTION COPY LOAN AGREEMENT Dated as of August 30, 2007, among CENVEO CORPORATION, as Borrower, CENVEO, INC., as a Guarantor, LEHMAN COMMERCIAL PAPER INC., as Administrative Agent, the Lenders party hereto and LEHMAN BROTHERS INC., as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 25 1.03 Accounting Terms 26 1.04 Rounding 28 1.05 Times of Day 28 1.06 [Intentionally Omitted] 28 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 28 2.01 The Loans 28 2.02 Borrowings, Conversions and Continuations of Loans 28 2.03 [Intentionally Omitted] 30 2.04 [Intentionally Omitted] 30 2.05 Prepayments 30 2.06 Termination or Reduction of Commitments 33 2.07 Repayment of Loans 33 2.08 Interest 33 2.09 Fees 34 2.10 Computation of Interest and Fees 34 2.11 Evidence of Debt 35 2.12 Payments Generally; Administrative Agent’s Clawback 35 2.13 Sharing of Payments by Lenders 37 2.14 [Intentionally Omitted] 38 2.15 Exchange Notes 38 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 41 3.01 Taxes 41 3.02 Illegality 43 3.03 Inability to Determine Rates 44 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 44 3.05 Compensation for Losses 46 i TABLE OF CONTENTS (continued) Page 3.06 Mitigation Obligations; Replacement of Lenders 46 3.07 Survival 47 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 47 4.01 Conditions of Initial Credit Extension 47 4.02 Conditions to all Credit Extensions 50 ARTICLE V REPRESENTATIONS AND WARRANTIES 51 5.01 Existence, Qualification and Power 51 5.02 Authorization; No Contravention 51 5.03 Governmental Authorization; Other Consents 51 5.04 Binding Effect 52 5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event 52 5.06 Litigation 53 5.07 No Default 53 5.08 Ownership of Property; Liens; Investments 53 5.09 Environmental Compliance 54 5.10 Insurance 55 5.11 Taxes 55 5.12 ERISA Compliance 56 5.13 Subsidiaries; Equity Interests; Loan Parties 56 5.14 Margin Regulations; Investment Company Act 57 5.15 Disclosure 57 5.16 Compliance with Laws 57 5.17 Intellectual Property; Licenses, Etc 57 5.18 Solvency 58 5.19 Casualty, Etc 58 5.20 Labor Matters 58 5.21 [Intentionally Omitted] 58 ARTICLE VI AFFIRMATIVE COVENANTS 58 6.01 Financial Statements 58 ii TABLE OF CONTENTS (continued) Page 6.02 Certificates; Other Information 59 6.03 Notices 62 6.04 Payment of Obligations 63 6.05 Preservation of Existence, Etc 63 6.06 Maintenance of Properties 64 6.07 Maintenance of Insurance 64 6.08 Compliance with Laws 64 6.09 Books and Records 64 6.10 Inspection Rights 65 6.11 Use of Proceeds 65 6.12 Covenant to Guarantee Obligations and Give Security 65 6.13 Compliance with Environmental Laws 66 6.14 Preparation of Environmental Reports 66 6.15 Further Assurances 67 6.16 Compliance with Terms of Leaseholds 67 6.17 [Intentionally Omitted] 67 6.18 Material Contracts 67 6.19 [Intentionally Omitted] 67 6.20 [Intentionally Omitted] 67 ARTICLE VII NEGATIVE COVENANTS 67 7.01 Liens 68 7.02 Indebtedness 69 7.03 Investments 71 7.04 Fundamental Changes 73 7.05 Dispositions 73 7.06 Restricted Payments 74 7.07 Change in Nature of Business 75 7.08 Transactions with Affiliates 76 7.09 Burdensome Agreements 76 iii TABLE OF CONTENTS (continued) Page 7.10 Use of Proceeds 76 7.11 Financial Covenants 76 7.12 Capital Expenditures 77 7.13 Amendments of Organization Documents 77 7.14 Accounting Changes 77 7.15 Prepayments, Etc. of Indebtedness 78 7.16 Amendment, Etc. of Related Documents and Indebtedness 79 7.17 Holding Company 80 7.18 Designation of Senior Debt 80 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 80 8.01 Events of Default 80 8.02 Remedies upon Event of Default 83 8.03 Application of Funds 83 ARTICLE IX ADMINISTRATIVE AGENT 84 9.01 Appointment and Authority 84 9.02 Rights as a Lender 84 9.03 Exculpatory Provisions 85 9.04 Reliance by Administrative Agent 85 9.05 Delegation of Duties 86 9.06 Resignation of Administrative Agent 86 9.07 Non-Reliance on Administrative Agent and Other Lenders 87 9.08 No Other Duties, Etc 87 9.09 Administrative Agent May File Proofs of Claim 87 9.10 Guaranty Matters 88 ARTICLE X CONTINUING GUARANTY 88 10.01 Guaranty 88 10.02 Rights of Lenders 89 10.03 Certain Waivers 89 10.04 Obligations Independent 90 iv TABLE OF CONTENTS (continued) Page 10.05 Subrogation 90 10.06 Termination; Reinstatement 90 10.07 Subordination 90 10.08 Stay of Acceleration 91 10.09 Condition of Borrower 91 10.10 Additional Guarantor Waivers and Agreements 91 ARTICLE XI MISCELLANEOUS 92 11.01 Amendments, Etc 92 11.02 Notices; Effectiveness; Electronic Communications 94 11.03 No Waiver; Cumulative Remedies 96 11.04 Expenses; Indemnity; Damage Waiver 96 11.05 Payments Set Aside 98 11.06 Successors and Assigns 98 11.07 Treatment of Certain Information; Confidentiality 102 11.08 Right of Setoff 103 11.09 Interest Rate Limitation 103 11.10 Counterparts; Effectiveness 103 11.11 Survival of Representations and Warranties 104 11.12 Severability 104 11.13 Replacement of Lenders 104 11.14 Governing Law; Jurisdiction; Etc 105 11.15 Waiver of Jury Trial 106 11.16 California Judicial Reference 106 11.17 No Advisory or Fiduciary Responsibility 106 11.18 USA PATRIOT Act Notice 107 11.19 Time of the Essence 107 11.20 ENTIRE AGREEMENT 108 11.21 [Intentionally Omitted] 108 11.22 [Intentionally Omitted] 108 v SCHEDULES 1.02 - Material Contracts 1.03 - Consolidated Adjusted EBITDA 2.01 - Commitments and Applicable Percentages 5.01 - Excluded Loan Parties 5.06 - Litigation 5.08(b) - Existing Liens 5.08(c) - Owned Real Property 5.08(d)(i) - Leased Real Property (Lessee) 5.08(d)(ii) - Leased Real Property (Lessor) 5.08(e) - Existing Investments 5.09 - Environmental Matters 5.13 - Subsidiaries and Other Equity Investments; Loan Parties 5.17 - Intellectual Property Matters 5.20 - Labor Matters 6.12 - Guarantors 7.02 - Existing Indebtedness 7.09 - Existing Burdensome Agreements 11.02 - Administrative Agent’s Office, Certain Addresses for Notices 11.06 - Processing and Recordation Fees EXHIBITS Form of A - Loan Notice B - [Intentionally Omitted] C-1 - Term Note C-2 - [Intentionally Omitted] D - Compliance Certificate E - Assignment and Assumption F - Guaranty G - [Intentionally Omitted] H - [Intentionally Omitted] I - [Intentionally Omitted] J-1 - Opinion Matters – General Counsel to Holdings J-2 - Opinion Matters – Special New York Counsel to Loan Parties K - Joinder Agreement L - [Intentionally Omitted] M - Underwriting/Purchase Agreement N - Registration Rights Agreement vi LOAN AGREEMENT This LOAN AGREEMENT (“Agreement”) is entered into as of August30, 2007, among CENVEO CORPORATION, aDelaware corporation (the “Borrower”), CENVEO, INC., a Colorado corporation (“Holdings”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and LEHMAN COMMERCIAL PAPER INC., as Administrative Agent. PRELIMINARY STATEMENTS: The Borrower has entered into a Stock Purchase Agreement, dated as of July 17, 2007 (as amended, supplemented or otherwise modified from time to time in accordance with the provisions hereof, the “Purchase Agreement”), among the Borrower, as Buyer, Commercial Envelope Manufacturing Co., Inc. (the “Target”), William B. Wachtel as trustee under Ira B. Kristel Trust IV, as amended and restated u/t/d May 31, 2006, between Ira B. Kristel, as Grantor, and William B. Wachtel, as Trustee, a trust organized under the laws of the State of New York, Alan Kristel, an individual residing in the State of New York, Steven Kristel, an individual residing in the State of New York, and William B. Wachtel as representative of the Stockholders,pursuant to which the Borrower will acquire (the “Target Acquisition”) all of the issued and outstanding Equity Interests of the Target. The Borrower has requested that the Lenders provide a term loan facility, and the Lenders have indicated their willingness to provide the term loan facility on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01
